ACCEPTED
                                                                                03-15-00644-CV
                                                                                        7692155
                                                                     THIRD COURT OF APPEALS
                                                                                AUSTIN, TEXAS
                                                                           11/5/2015 8:44:27 AM
                                                                              JEFFREY D. KYLE
                                                                                         CLERK
                         NO. 03-15-00644-CV
        ____________________________________________________
                                                          FILED IN
                                                   3rd COURT OF APPEALS
                 IN THE THIRD COURT OF APPEALS AUSTIN, TEXAS
                         AT AUSTIN, TEXAS          11/5/2015 8:44:27 AM
        ____________________________________________________
                                                     JEFFREY D. KYLE
                     KEYSTONE RV COMPANY,                  Clerk
                                   Plaintiff,
                                      v.

            TEXAS DEPARTMENT OF MOTOR VEHICLES,
                             Defendant.
        ____________________________________________________

     DEFENDANT TEXAS DEPARTMENT OF MOTOR VEHICLES’
                       ORIGINAL ANSWER
       ____________________________________________________

KEN PAXTON
Attorney General of Texas              DENNIS M. MCKINNEY
                                       Assistant Attorney General
CHARLES E. ROY                         State Bar No. 13719300
First Assistant Attorney General       OFFICE OF THE TEXAS ATTORNEY GENERAL
                                       ADMINISTRATIVE LAW DIVISION
JAMES E. DAVIS                         P.O. Box 12548
Deputy Attorney General for            Austin, Texas 78711-2548
Civil Litigation                       Telephone: (512) 475-4020
                                       Facsimile: (512) 320-0167
DAVID A. TALBOT, JR.                   dennis.mckinney@texasattorneygeneral.gov
Chief, Administrative Law Division     Attorneys for Defendant
TO THE HONORABLE JUSTICES OF THE COURT:

      Defendant, the Texas Department of Motor Vehicles Board (“Defendant”), by

and through the Office of the Attorney General of Texas and the undersigned

Assistant Attorney General, and file this Original Answer in response to Plaintiff’s

Petition for Judicial Review. In support thereof, Defendant would show the Court

as follows:

                                      I.
                                GENERAL DENIAL

      Defendant Texas Department of Motor Vehicles denies each and every

allegation contained in Plaintiff’s Petition for Judicial Review, and demands strict

proof thereof.

                                    II.
                            AFFIRMATIVE DEFENSE

      Defendant Texas Department of Motor Vehicles pleads the affirmative

defense of sovereign immunity to the extent that any portion of Plaintiff’s claim is

barred thereby.

                                        III.
                                      PRAYER

      Defendant Texas Department of Motor Vehicles prays that the Court, upon

final hearing, enter a final judgment that Plaintiff take nothing by way of this suit,

that all court costs be taxed against Plaintiff, and for such other and further relief to

which Defendant Texas Department of Motor Vehicles may be entitled.
                                           2
Respectfully submitted,

KEN PAXTON
Attorney General of Texas

CHARLES E. ROY
First Assistant Attorney General

JAMES E. DAVIS
Deputy Attorney General for Civil Litigation

DAVID A. TALBOT, JR.
Chief, Administrative Law Division

/s/Dennis M. McKinney
DENNIS M. MCKINNEY
Assistant Attorney General
State Bar No.13719300
Office of the Attorney General of Texas
Administrative Law Division
P.O. Box 12548, Capitol Station
Austin, Texas 78711-2548
Telephone: (512) 475-4020
Facsimile: (512) 320-0167
dennis.mckinney@texasattorneygeneral.gov
Attorneys for Defendant




  3
                        CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing document has
been served on this the 5th day of November, 2015 on the following:

Christopher J. Lowman           VIA Electronic Service
The Lowman Law Firm
One Allen Center
500 Dallas Street, Suite 3030
Houston, Texas 77002-4705
chris@lowmanlaw.com
Attorney for Plaintiff

                                     /s/ Dennis M. McKinney
                                     Dennis M. McKinney
                                     Assistant Attorney General




                                        4